Citation Nr: 1802926	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  07-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar.

2.  Entitlement to a compensable evaluation for residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD
Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from April 1969 to March 1971.  He is the recipient of the Combat Infantry Badge (CIB) and the Purple Heart Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the January 2006 decision, entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar was denied.  In the August 2008 decision, service connection for neuralgia of the long thoracic nerve as a residual of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar was denied.  The Veteran appealed the underlying decisions in a Notice of Disagreement received in August 2006 and May 2008, respectively.  

In March 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Presently, the presiding VLJ from the March 2010 hearing is no longer employed with the Board.  

In an October 2017 letter, the Board informed the Veteran that the VLJ whom presided at the March 2010 hearing was no longer employed by the Board and informed him of options for another Board hearing.  He was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  Therefore, the Board will consider the Veteran's case on the evidence of record. 

In June 2010, the Board issued a decision which dismissed as withdrawn the issue of entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right shoulder with retained foreign body and scar; and denied the issue of entitlement to service connection for residuals of a shell fragment wound of the right sub-scapula with retained foreign body (claimed as back pain, chest pain, and a nerve problem).  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued a memorandum decision setting aside the Board's September 2010 decision on these issues, and remanded these matters back to the Board for additional consideration.

To comply with the Court's May 2012 memorandum, the Board recharacterized the issues on appeal. Moreover, as the Veteran incurred two separate injuries in fairly close proximity in time and location, the Board has attempted to aid the rating process by listing the injury dates within the issues.

In a December 2012 decision, the Board remanded the case to the AOJ for additional development. 

In an August 2017 decision, the AOJ granted service connection for neuralgia of the long thoracic nerve as a residual of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar, and assigned a noncompensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8719, effective March 5, 2003.  In a subsequent August 2017 decision, the AOJ increased the evaluation for the neuralgia of the long thoracic nerve to 10 percent disabling, effective March 5, 2003.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is no longer in appellate status.  

The Board acknowledges that an additional issue, namely, entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar strain with degenerative arthritis has been appealed but not certified to the Board.  It appears that the AOJ is still taking action on this issue.  Therefore, the Board will stay adjudication of this matter at this time to allow the AOJ to complete any needed action and certify it to the Board.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation for residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back, is addressed in the remand portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right shoulder scars have not exceeded 5 square centimeters, have not been found to be deep, painful and unstable, and have not caused functional limitation. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice & Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  In addition, the Veteran has testified before the Board in March 2010.  Further, there has been substantial compliance with the  December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate her claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


III.    Factual Background and Analysis

Right Shoulder Scar

Historically, in a July 1971 rating decision, the AOJ granted service connection for the Veteran's residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar, noting that he was shot in the right shoulder during active service that resulted in a two centimeter oval scar of the posterior tip of the right scapula without underlying muscle involvement.  The 10 percent disability evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7899-7804, effective March 11, 1971. 

In January 2005, the Veteran submitted a claim of entitlement to an increased evaluation for his service-connected right shoulder with foreign body and scar, and reported that he experienced back pain, chest pain, arthritis, and a nerve problem.  

In January 2006, the Veteran attempted to file a claim for service connection for thoracic, nerve, and chest pain.  The AOJ construed the informal claim as a statement in support of his increased evaluation claim.  

In the January 2006 rating decision on appeal, the AOJ in pertinent part continued the Veteran's 10 percent evaluation for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).   

In a May 2006 rating decision, the AOJ continued the Veteran's 10 percent evaluation for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar.

Amendments were made to the criteria for rating the skin, effective October 23, 2008; however, the amended regulations are only applicable to claims received on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these amended criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of the rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.  See 38 C.F.R. § 4.118 and 73 Fed. Reg. 54,708 (September 23, 2008).  

In the January 2006 rating decision, the AOJ evaluated the Veteran's scar under the rating criteria in effect prior to the change.  In the November 2009 supplemental statement of the case, however, the AOJ provided the new criteria and evaluated the Veteran's claim applying the new regulations.  It does not appear that the Veteran specifically requested review under the revised criteria as noted in the regulations, but the AOJ has considered the old and new rating criteria, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will evaluate the Veteran's service-connected disability under all potentially applicable diagnostic codes.  

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7801 indicates that, for scars other than on the head, face, or neck, where such are deep and cause limited motion, a 10 percent evaluation is warranted in an area or areas exceeding six square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Under Diagnostic Code 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, scars will continue to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).      

Under the revised regulations effective from October 23, 2008, Diagnostic Code 7801 indicates that for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 10 percent rating is warranted.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, DC 7801-7805 (2017). 

The Veteran underwent a private evaluation in February 2004.  At the time, he reported that he experienced difficulty bending and moving his upper extremities due to his service-connected right shoulder scar.  The Veteran denied any dislocation or subluxation of his shoulder.  He also denied any difficulty breathing or other symptoms. 

Examination revealed a right shoulder scar that was 1 inch located on the right upper back.  The scar was hypopigmented compared to other areas of the skin.  It was nontender with palpation.  There was no inflammation, edema, or keloid formation.  The scar was minimally disfiguring.  There was no limitation of function due to the scar.  The diagnostic impression was superficial nontender right shoulder scar, status post shrapnel injury; without evidence of muscle damage or degenerative joint disease of the right shoulder.   

The Veteran underwent a VA examination in April 2006.  At the time, he reported that he experienced right shoulder pain that increased as the day continued.  The Veteran reported that he worked for an insurance billing company that involved deskwork.  He reported that he took one day off from work every two weeks when he experienced increased pain, but he explained that he was otherwise able to perform his job without limitations.  

Examination revealed a faint scar in the mid-clavicular area that measured 1.5 mm by 3 mm.  The scar was tender to palpation.  There was no evidence of edema or erythema.  The diagnostic impression was tender right shoulder scar, status post shrapnel injury.

The Veteran underwent a VA examination in June 2008.  At the time, he reported that he experienced constant pain on a 6/7 level at the site of the right shoulder scar and shrapnel injury.  

Examination revealed essentially normal muscle strength in his right upper extremity post proximal and distal muscle group resistance strength testing.  There was an elevated scar that measured 1 inch on top of the right shoulder joint, as well as an irregular 1 inch cm by 1 inch cm hypopigmented scar underneath the right scapula.  The scars were superficial and nontender to palpation.  There was no evidence of inflammation, edema, keloid formation or induration of the skin.  There was no evidence of inflexibility of the skin surrounding the scars.   

The Veteran underwent a VA scar examination in July 2016.  At the time, he reported frequent nerve pain in his thoracic/chest area.

Examination revealed a 2 cm by 2 cm scar on the lateral aspect of the right scapula and a 2 cm by 0.5 cm lateral aspect of the right shoulder scar.  The scars were not painful and/or unstable.  The scars were not unstable with frequent loss of covering of skin.  The scars were not due to burns.  The scars were not deep.  The scars were superficial and non-linear and measured 5 cm squared in totality.  The right shoulder scars did not result in limitation of function. 

Upon review of the evidence of record, the Board finds that the Veteran's right shoulder scar does not warrant an increase in disability evaluation under the rating criteria for the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code's 7801-7805 (2008).  In this case, during the rating period on appeal, namely, on VA examination in April 2006, the Veteran was found to have a painful superficial scar on his right shoulder, which provides the basis for the existing 10 percent evaluation under Diagnostic Code 7804.  A 10 percent evaluation is the maximum rating available under this code.  Id.   

In addition, the evidence of record demonstrates that the Veteran's right shoulder scar does not result in limitation of function of the affected part.  Thus, an increased rating is not warranted under Diagnostic Code 7805.  In this regard, the Board acknowledges the Veteran's complaints of chest pain/difficulty breathing and muscle pain at the site of his scars; however, the evidence does not demonstrate a current respiratory disorder.  Specifically, the August 2016 VA respiratory examination shows there is no current respiratory diagnosis.  Similarly, while the August 2016 VA muscle injury examination demonstrates a stable small superficial metallic density in the posterior soft tissue that overlies the right posterior ribs, the examiner found that there was no evidence of impairment of function or metallic fragments retained in the muscle tissue.  The examiner stated that there was no cardinal sign of muscle disability and only minimal right shoulder scarring.  As such, the examiner opined that the Veteran's right shoulder shrapnel injury "less likely" than not involved a muscle group injury.  The examiner concluded that the Veteran's reported neuralgia pain did not impact muscle movement or quality.  Thus, a higher and/or separate evaluation is not warranted under any of the codes.

Likewise, the Board finds that the Veteran's right shoulder scar does not warrant an increase in disability evaluation under the revised (current) rating criteria for the skin from October 23, 2008.  Specifically, the rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation for the Veteran's right shoulder scar.  In addition, while the Veteran's complaints of pain are acknowledged, the scars in question have not been found to be painful and unstable; thus, an additional 10 percent evaluation is not warranted pursuant to Diagnostic Code 7804, Note (2).  Finally, as noted above, the evidence of record shows that the Veteran's right shoulder scars do not result in any other functional impairment or loss.  See 38 C.F.R. § 4.118, DC 7801-7805 (2017).  Lastly, the Board does not find that any other diagnostic code is more appropriate to evaluate the Veteran's scar.  

Accordingly, as none of the applicable rating codes (either the current or the old criteria) allow for assignment of a higher evaluation, an evaluation in excess of 10 percent for the Veteran's right shoulder scars is not warranted.  In so deciding, the Board has considered the Veteran's statements that he has experienced neuralgia pain in the thoracic and/or chest area, as well as shortness of breath and muscle pain.  With respect to his neuralgia pain in the thoracic and/or chest area, the Veteran is in receipt of a separate 10 percent evaluation for neuralgia of the long thoracic nerve as a residual of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar.  

Moreover, the Veteran's competent and credible belief that his disability, to include the aforementioned complaints of shortness of breath and muscle pain is worse than the assigned 10 percent evaluation, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no indication that the service-connected disability herein evaluated has actually or effectively rendered the Veteran unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for TDIU has not been raised as a component of this matter herein decided, and need not be addressed.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound incurred in May 1970, to the right shoulder with foreign body and scar is denied. 


REMAND

Regarding the remaining claim of entitlement to a compensable evaluation for residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back, the Board finds that additional development is necessary. 

Throughout the rating period on appeal, the Veteran has asserted that he experienced limited right arm movement due to his right arm scar.  In this regard, during the most recent July 2016 VA scar examination; the examiner did not perform range of motion testing of the right arm.   

Therefore, another examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back.

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition to information to rate the right arm scar, range of motion measurements must also be included.  The examiner should also describe in detail all functional and occupational impairment resulting from the disability.  

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


